Order entered August 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00380-CV

          LUTHERAN SOCIAL SERVICES OF THE SOUTH, INC., Appellant

                                              V.

WINNIE BLOUNT, INDIVIDUALLY AND AS NEXT FRIEND OF P.B., MINOR CHILD,
                AND JOHN BLOUNT, INDIVIDUALLY AND
            AS NEXT FRIEND OF P.B., MINOR CHILD, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-02429

                                          ORDER
       We GRANT appellant’s August 18, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by SEPTEMBER 18, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE